Bboyles,. C. J.
Where property is levied on by virtue of an attachment, and is claimed by one not a party to the -attachment, the only issue on the trial of the case is, who has the title to the property, the claimant or the defendant in attachment? Cecil v. Gazan, 71 Ga. 631; Parham v. Potts-Thompson Co., 127 Ga. 303 (3) (56 S. E. 460); Civil Code (1910), § 5115; 6 C. J. 391, par. 884.
(a) Of course, a claimant may move to dismiss the levy where it appears upon the face of the record that the attachment was void (Gazan v. Royce, 78 Ga. 512(1) ), but he has no right to traverse the grounds of the attachment, only the defendant in attachment having that right. Civil Code (1910), § 5106. See also, in this connection, Strickland v. Jones, 131 Ga. 409 (6) (62 S. E. 322); Horne v. Powell, 88 Ga. 637 (15 S. E. 688). Under the foregoing rulings and the facts of the instant case, the court erred in overruling the plaintiff’s motion to dismiss the traverse filed by the claimant, and that error rendered the further proceedings in the case nugatory.

Judgment reversed.


Jenkins, P. J., and Luke, J., concur.